LAWSON, Justice.
The appellant, Hurtle Champion, was indicted by a grand jury of Mobile County for the offense of murder in the first degree. On his trial in the circuit court of said county on the indictment he was convicted of murder in the second degree and his punishment fixed at imprisonment in the penitentiary for life.
There is no official report of the proceedings and evidence on the trial. The appeal is upon the record.
The record proper shows indictment in due form of law; arraignment of defendant upon the indictment in open court, his counsel being present; setting of the case for trial; due trial; and conviction of the defendant and judgment and sentence.
The verdict of the jury fixing punishment at life imprisonment for the offense of mur*636der in the second degree is a sufficient compliance with the statute. Code 1940, Title 14, § 318; Thomas v. State, 255 Ala. 632, 53 So.2d 340; Simon v. State, 246 Ala. 223, 20 So.2d 103; Scott v. State, 211 Ala. 270, 100 So. 211; Paine v. State, 89 Ala. 26, 8 So. 133; Miller v. State, 54 Ala. 155.
The appeal in this case is not governed by the provisions of the automatic appeal statute, since the death sentence was not imposed. §§ 382(1)-382(13), Title 15, Code 1940, 1951 Cum. Pocket Part, pp. 100-104, Vol. 4, Code 1940.
No question is presented for our consideration except the regularity of the proceedings in the lower court as shown by the record. No error appearing in this connection, the judgment of conviction from which this appeal is taken will stand affirmed.
Affirmed.
SIMPSON, STAKELY, and MERRILL, JJ., concur.